J-A12002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAWN TENNIE,                              :
                                               :
                       Appellant               :   No. 3376 EDA 2017

          Appeal from the Judgment of Sentence September 13, 2017
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0001033-2017


BEFORE: BOWES, J., OTT, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                               FILED AUGUST 06, 2018

        Shawn Tennie appeals from the judgment of sentence of two to four

years incarceration imposed following his conviction of drug-related offenses.

We affirm.

        The trial court set forth the following summary of the facts underlying

this appeal.

               On November 20, 2016[,] at about 4:40 p.m.[,] Officer
        Ishmael Johnston of the Darby Township Police Department was
        on duty in full uniform and operating a marked police unit. Officer
        Johnston and Officer Lomax,[1] also of the Da[r]by Township Police
        Department, responded in separate marked vehicles to a report
        of two subjects causing a disturbance in the Princess Market on
        Cook Road in Sharon Hill, PA. Officer Lomax was also in full
        uniform. The officers arrived at the store within two to four
        minutes of the call.      The owner of the market reported a
        disturbance and called [for] police assistance. Officer Johnston
        testified that he was familiar with the Princess Market[,] and had
____________________________________________


1   Officer Lomax’s first name does not appear in the record.
J-A12002-18


      been called to the [m]arket for drug violations, fights and
      “domestic” problems. I[n] his call to police, the owner described
      two males: a twenty-five[-]year[-]old black male wearing a black
      jacket and a black male wearing black pants and a gray hoodie.

            The officers arrived at the scene. Officer Lomax drove
      toward the front of the store. Officer Johnston drove towards an
      alley. The officers exited their marked vehicles and Officer Lomax
      walked toward the front door. Officer Johnston walked through
      an alley from behind the store. The officers saw two men directly
      in front of the [m]arket leaving the store. Their descriptions of
      the men matched the description that was reported by the owner.
      Officer Johnston was approaching them from behind and the men
      did not appear to see him at first. Before either officer spoke to
      the men[,] [Appellant] took off running when he noticed Officer
      Johnston. [Appellant] was about six to eight feet from Officer
      Johnston when he took off.

            Officer Johnston pursued [Appellant] until [Appellant]
      tripped and fell and a bag containing narcotics fell from his pocket.
      He was handcuffed. When the officers lifted [Appellant] to his feet
      they saw packaged narcotics in the bag. A pat-down uncovered a
      second bag that contained additional narcotics and packaging
      materials.    Additional packaged narcotics were discovered
      following a pat-down.

             Three plastic vials containing marijuana, fifteen one-inch
      plastic bags containing cocaine, a sandwich bag containing
      cocaine, new and unused plastic bags and [$]438.00 in twenties,
      tens, fives and ones were seized.

Trial Court Opinion, 12/5/17, at 2-3 (citations to the record omitted, footnote

added).

      Appellant filed a motion to suppress the drugs and paraphernalia seized

by police after his flight, fall, and arrest. Following a hearing, the trial court

denied the suppression motion. Appellant proceeded to a non-jury trial, at

the conclusion of which he was convicted of two counts each of possession of

a controlled substance and possession with intent to deliver, and one count of

                                      -2-
J-A12002-18


possession of drug paraphernalia. The trial court sentenced him to two to four

years incarceration, followed by one year of probation. Appellant filed a timely

notice of appeal, and a court-ordered Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal.

        Appellant raises the following issue for our review: “Whether the trial

court erred in ruling to deny Appellant’s [m]otion to [s]uppress [e]vidence, in

that the evidence [was] insufficient to justify an investigatory stop resulting

in the seizure of all items retrieved having been unlawful.” Appellant’s brief

at 5.

        On appeal from the denial of a suppression motion,

               Our standard of review . . . is whether the record supports
        the trial court’s factual findings and whether the legal conclusions
        drawn therefrom are free from error. Our scope of review is
        limited; we may consider only the evidence of the prosecution and
        so much of the evidence for the defense as remains
        uncontradicted when read in the context of the record as a whole.
        Where the record supports the findings of the suppression court,
        we are bound by those facts and may reverse only if the court
        erred in reaching its legal conclusions based upon the facts.

Commonwealth v. Galendez, 27 A.3d 1042, 1045 (Pa.Super. 2011) (en

banc) (citation omitted).       Additionally, “appellate courts are limited to

reviewing only the evidence presented at the suppression hearing when

examining a ruling on a pretrial motion to suppress.” Commonwealth v.

Bush, 166 A.3d 1278, 1281-82 (Pa.Super. 2017) (citation omitted).

        To secure the right of citizens to be free from unreasonable search and

seizure,    courts   in   Pennsylvania   require   law   enforcement   officers   to



                                         -3-
J-A12002-18


demonstrate ascending levels of suspicion to justify their interactions with

citizens to the extent those interactions compromise individual liberty. See

Commonwealth v. Reppert, 814 A.2d 1196, 1201 (Pa.Super. 2002) (en

banc).   For this purpose, Pennsylvania courts have defined three types of

police interaction: a mere encounter, an investigative detention, and a

custodial detention.   A mere encounter is characterized by limited police

presence, and police conduct and questions that are not suggestive of

coercion. Such encounters do not obligate the citizen to stop or respond and,

consequently, need not be supported by any level of suspicion. See id. Thus,

the hallmark of a mere encounter is that the subject is free to decline to

interact with the police or to answer questions, and is also free to leave at any

time. See Commonwealth v. DeHart, 745 A.2d 633, 636 (Pa.Super. 2000).

      If, however, a police presence becomes too intrusive, the interaction

must be deemed an investigative detention or seizure.          An investigative

detention, by implication, carries an official compulsion to stop and respond.

Id.   Finally, a custodial detention occurs when the nature, duration and

conditions of an investigative detention become so coercive as to be,

practically speaking, the functional equivalent of an arrest. Id.

      To decide whether a seizure has occurred, a court must consider all the

circumstances surrounding the encounter to determine whether the demeanor

and conduct of the police would have communicated to a reasonable person

that he or she was not free to decline the officer’s request or otherwise


                                      -4-
J-A12002-18


terminate the encounter. Thus, the focal point of our inquiry must be whether,

considering the circumstances surrounding the incident, a reasonable person

would have thought he was being restrained had he been in the defendant’s

shoes. Reppert, supra at 1201-02. Examples of circumstances that might

indicate a seizure include the threatening presence of several officers or the

use of language or tone of voice indicating that compliance with the officer’s

request might be compelled. See Commonwealth v. McClease, 750 A.2d
320, 324-25 (Pa.Super. 2000).

       Initially, we conclude that the trial court’s factual findings, as stated in

its Pa.R.A.P. 1925(a) opinion, are not supported by the suppression record,

and we are therefore not bound by them. In its factual findings, as set forth

in its Pa.R.A.P. 1925(a) opinion, the trial court omitted a critical factor;

namely, that Officer Johnston testified that as he approached the two men, he

gave them a verbal command to “stop.”2 See N.T. Suppression, 8/24/17, at

17, 28. After that command was given, Appellant fled. Id. at 28. Notably,

the trial court made factual findings at the conclusion of the suppression

hearing, and specifically found that, upon approaching Appellant and his

companion, Officer Johnston had ordered them to “stop.” Id. at 40.




____________________________________________


2This factor is also absent from the Commonwealth’s recitation of facts in its
brief.


                                           -5-
J-A12002-18


      Officer Johnston’s statement to Appellant was neither a question nor a

suggestion. Rather, he directed Appellant to stop. See id. at 17, 28. Our

Supreme Court has held that “where a citizen approached by a police officer

is ordered to stop . . . obviously a ‘stop’ occurs.” Commonwealth v. Jones,

378 A.2d 835, 839 (Pa. 1977) (holding that the appellant was subjected to an

investigative detention at the time the police officers commanded him to

stop). Moreover, Officer Johnston’s show of authority was bolstered by the

presence of Officer Lomax. See N.T. Suppression, 8/24/17, at 16. Under

these circumstances, no reasonable person would have felt free to disregard

Officer Johnston’s order. Rather, a reasonable person in Appellant’s situation

would no doubt believe that any attempt to leave the scene after Officer

Johnston’s order to stop would have invoked compulsion by the officers. See

McClease, supra at 325.       Accordingly, we conclude that, upon Officer

Johnston’s utterance of the order to “stop,” Appellant was seized and an

investigative detention commenced. See id.

      Having concluded that a seizure occurred, we must next determine

whether Officer Johnston had reasonable suspicion to detain Appellant at the

time he ordered him to stop. Appellant’s sole contention on appeal is that

reasonable suspicion was not established because the description provided by

the owner of the market was vague and lacking in detail, and the officers

observed no criminal activity. Appellant’s brief at 11-12. We disagree.




                                    -6-
J-A12002-18


      An officer may stop and briefly detain a person for investigatory

purposes when that officer has “reasonable suspicion, based on specific and

articulable facts, that criminal activity may be afoot.” Commonwealth v.

Allen, 725 A.2d 737, 740 (Pa. 1999).         “[T]he fundamental inquiry is an

objective one, namely, whether the facts available to the officer at the

moment of the intrusion warrant a man of reasonable caution in the belief that

the action taken was appropriate.” Commonwealth v. Gray, 784 A.2d 137,

142 (Pa.Super. 2001) (citation omitted). We must consider the totality of the

circumstances, including such factors as “tips, the reliability of the informants,

time, location, and suspicious activity.”      Id. (citing Commonwealth v.

Freeman, 757 A.2d 903, 908 (Pa. 2000)). As noted above, however, the

relevant “totality” of circumstances does not include events that occurred after

the seizure was effectuated. For this reason, we may not consider Appellant’s

flight from the officers, as it occurred after the seizure. See Commonwealth

v. Mackey, 177 A.3d 221, 229-30 (Pa.Super. 2017). Thus, the trial court

erred in factoring Appellant’s flight into its reasonable suspicion analysis. See

Trial Court Opinion, 12/5/17, at 4-5.

      To have reasonable suspicion, police officers need not personally

observe the illegal or suspicious conduct, but may rely upon the information

of third parties, including tips from citizens. See Commonwealth v. Swartz,

787 A.2d 1021, 1024 (Pa.Super. 2001) (en banc) (citation omitted). “Indeed,

identified citizens who report their observations of criminal activity to police


                                      -7-
J-A12002-18


are assumed to be trustworthy, in the absence of special circumstances, since

a known informant places himself at risk of prosecution for filing a false claim

if the tip is untrue, whereas an unknown informant faces no such risk.”3

Commonwealth v. Barber, 889 A.2d 587, 593 (Pa.Super. 2005).

       Guided by these precepts, we must determine whether there were

articulable and reasonable grounds to initiate an investigatory detention. The

information implicating Appellant was provided by the owner of the Princess

Market, who complained that two unwanted subjects were causing a

disturbance within the store.        N.T. Suppression, 8/24/17, at 13, 14.   The

owner provided the location and a physical description of the subjects,

indicating that one was a twenty-five-year-old black male wearing a black

jacket and black pants, and the other was a black male wearing black pants

and a gray hoodie. Id. at 16. The officers arrived within two to four minutes

of the call. Id. at 13. The police were familiar with the market, as they had

responded to previous calls to that location for drug use, drug sales, fights,

and domestic problems.         Id. at 14.      As they approached the market, the

officers observed two black males exiting the market who matched the

description provided by the owner. Id. at 17, 28. No other individuals were


____________________________________________


3 For this reason, when the underlying source of information provided to police
is received from an anonymous caller, the police will need an independent
basis to establish the requisite suspicion. See Mackey, supra at 231. If the
tip contains sufficient information, the police can do this by corroborating
sufficient details of the tip. Id. Otherwise, the police must investigate further
by means not constituting a search and seizure. Id.

                                           -8-
J-A12002-18


present who matched that description.         Id. at 26.    Thus, the owner’s

description of the subjects as well as their location matched the officers’

observations.

        Most importantly to this analysis, the caller identified himself to the

police as the owner of the market, indicating that his report was from ongoing

observation. See Commonwealth v. Lohr, 715 A.2d 459, 462 (Pa.Super.

1998). Unlike an anonymous informant, this caller was located, identified,

and exposed to police scrutiny and risk of prosecution had the information

been contrived.    We can hardly presume citizens would do so unless their

information was well-founded. See Lohr, supra at 462. This warrants the

logical conclusion the information was unlikely to be contrived, and was

consequently ingrained with a high degree of reliability, which did not

necessitate an inordinate amount of corroboration to be credible. Id. Under

these circumstances, and upon the officers’ observation of the two subjects

matching the physical description provided and at the described location, we

find the totality of circumstances justified the minor intrusion of a temporary

stop.

        Having determined that the initial detention was justified, we conclude

that Appellant’s sole issue on appeal warrants no relief.

        Judgement of sentence affirmed.




                                      -9-
J-A12002-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/6/18




                          - 10 -